132 S.E.2d 758 (1963)
260 N.C. 426
George L. BRANNOCK and Hoyt C. Hoilman
v.
ZONING BOARD OF ADJUSTMENT: J. A. Hancock, Chairman, Carl Dull, Jr., Vice Chairman, Roy Setzer, A. T. Harrington, C. C. Smithdeal, Jr., Douglas B. Elam, and William F. Thomas.
No. 408.
Supreme Court of North Carolina.
October 30, 1963.
*759 Weston P. Hatfield, C. Edwin Allman, Jr., Winston-Salem, for petitioner appellants.
Womble, Carlyle, Sandridge & Rice, by W. F. Womble, Winston-Salem, for respondent appellees.
PER CURIAM.
The petitioners raise a number of objections to the granting of the special use permit, among them that the membership of the Zoning Board of Adjustment changed between the original hearing and the final approval of the application. However, the changes in membership did not break the continuity of the Board. The new members had access to the minutes and records of the various hearings and the required majority participated and joined in all decisions. The Zoning Code provides the conditions under which special permits may issue. The findings are ample to sustain the action of the Zoning Board of Adjustment in issuing the special use permit under its discretionary powers. The order of Judge Fountain is
Affirmed.